Exhibit 12 EL PASO NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) For the Three Months ended March 31, 2009 2008 Earnings Pre-tax income $ 64 $ 53 Fixed charges 23 23 Totals earnings available for fixed charges $ 87 $ 76 Fixed charges Interest and debt expense $ 23 $ 23 Ratio of earnings to fixed charges 3.8 3.3 For purposes of computing these ratios, earnings means pre-tax income before: ·fixed charges; less: ·capitalized interest, which was not material for the quarters ended March 31, 2009 and 2008. Fixed charges means the sum of the following: ·interest costs, not including interest on tax liabilities which is included in income tax expense on our income statement; ·amortization of debt costs; and ·that portion of rental expense which we believe represents an interest factor, which was not material for the quarters ended March 31, 2009 and 2008.
